Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Penn West announces its results for the fourth quarter ended December 31, 2008 CALGARY, Feb. 18 /CNW/ - PENN WEST ENERGY TRUST (TSX - PWT.UN; NYSE - PWE) is pleased to announce its results for the fourth quarter ended December 31, 2008 << Financial Results - Funds flow(1) of $490 million in the fourth quarter of 2008 was 40 percent higher than the $349 million realized in the fourth quarter of 2007. On a per-unit-basis(1) basic funds flow was $1.27 per unit in the fourth quarter of 2008 compared to $1.44 per unit in the fourth quarter of 2007. - Net income of $404 million ($1.05 per unit-basic) in the fourth quarter of 2008 increased by 218 percent over net income of $127 million ($0.53 per unit-basic) in the fourth quarter of 2007. - The netback(1) of $27.31 per boe(2) in the fourth quarter of 2008 was 16 percent lower than the fourth quarter of 2007. Operations - Excluding corporate acquisitions, our capital program for 2008 totalled $1,045 million. The program included $128 million of undeveloped land expenditures and $42 million of geological and CO(2) pilot costs aimed at increasing our future exploration and development potential. With this program, excluding the net property dispositions, we added a total of 58 million barrels of oil equivalent proved plus probable reserves, of which over 70 percent were oil and natural gas liquids. - Including all capital expenditures and excluding corporate acquisitions, our proved plus probable finding and development cost was $18.94 per boe before the change in future development costs ("FDC") and $24.57 per boe including the change in FDC. Penn West's recycle ratio(1) was 1.9 times, excluding risk management impacts and 1.6 times, including risk management impacts in 2008 after the change in FDC. - Production averaged 189,462 boe per day for 2008 compared to 127,098 boe per day for 2007, an increase of 49 percent. During the fourth quarter of 2008, production averaged 184,908 boe per day compared to 128,024 in the fourth quarter of 2007. Pro forma production for 2008, including Canetic and Vault production from January 1, was approximately 192,000 boe per day. Cold weather late in 2008 negatively impacted production. - Capital expenditures were $288 million in the fourth quarter of 2008 and included $56 million of net asset dispositions. In the quarter, a total of 52 net wells were drilled with a success rate of 94 percent. Business Environment - Concerns about economic growth and the credit markets continued through the fourth quarter of 2008 contributing to an average WTI crude oil price of US$58.76 per barrel compared to averages of US$118.13 per barrel in the third quarter of 2008 and US$90.63 in the fourth quarter of 2007. Due to strong prices through the first nine months of 2008, WTI crude oil averaged US$99.66 per barrel for 2008 compared to US$72.34 per barrel in 2007. - Natural gas prices at AECO (monthly index) in the fourth quarter of 2008 averaged $6.43 per GJ, weakening from the $8.78 per GJ in the third quarter of 2008, but higher than the fourth quarter of 2007 when prices averaged $5.69 per GJ. In the fourth quarter of 2008, there was downward pressure on prices as a result of increased inventory levels in North America due to reductions in industrial demand. Overall, the 2onthly Index averaged $7.71 per GJ versus $6.26 per GJ in 2007. (1) The terms "funds flow", "funds flow per unit-basic", "netback" and "recycle ratio" are non-GAAP measures. Please refer to the "Calculation of Funds Flow" and "Non-GAAP Measures Advisory" sections below. (2) Please refer to the "Oil and Gas Information Advisory" section below for information regarding the term "boe". Financial Markets - Penn West closely monitors the financial and credit markets and has implemented a number of initiatives aimed at further ensuring our financial strength through this time of uncertainty. Penn West recently reduced its planned 2009 capital program significantly compared to 2008, to between $600 million and $825 million and its distribution to $0.23 per unit per month. Spending in the first six months of 2009 will be less than one-half of our guidance as we anticipate a reduction in service costs throughout the year creating a more favourable drilling environment in the latter part of 2009. - After completing two additional senior, unsecured note issues in 2008, Penn West had approximately $1.4 billion of unutilized credit capacity under its $4.0 billion syndicated bank facility at year-end 2008. Penn West's current bank facilities extend to January 2011. - Our hedging position for 2009 consists of WTI collars on 30,000 barrels per day of oil production at US$80.00 per barrel by US$110.21 per barrel and 101,000 GJ per day of 2009 natural gas production under collars at $7.88 per GJ by $11.27 per GJ. - Penn West expects to complete the sale of the previously announced group of properties for total proceeds of approximately $150 million prior to the end of February 2009. Additionally, in February 2009, Penn West entered into agreements for the sale of gross overriding royalties for total proceeds of approximately $40 million, all of which we expect to close prior to the end of March 2009. Proceeds from these transactions will be used to reduce bank debt. - On February 5, 2009, Penn West closed the issuance of 17,731,000 trust units on a bought-deal basis with a syndicate of underwriters at $14.10 per trust unit. The total gross proceeds raised of approximately $250 million ($238 million net) were used to further reduce bank debt. Distributions - Penn West's Board of Directors recently resolved to reduce the Trust's distribution level to $0.23 per unit per month, effective with the January 2009 distribution paid in February subject to maintenance of current forecasts of commodity prices, production levels and planned capital expenditures. Regulatory - In November 2008, the Government of Alberta announced further changes to the New Alberta Royalty Framework (the "NRF"). Effective November 19, 2008, the Government provided transitional royalty rates on natural gas or conventional oil wells drilled at depths between 1,000 and 3,500 metres until 2013. Companies have the one-time option of selecting the transitional royalty rates or the rates under the NRF. All Alberta wells are required to move to the NRF beginning on January 1, 2014. In the current commodity price environment, Penn West currently expects a 0.5 percent to 1.0 percent reduction to its corporate average royalty rate in 2009 as a result of these programs. HIGHLIGHTS Three months ended Year ended December 31 December 31 % % 2008 2007 change 2008 2007 change Financial (millions, except per unit amounts) Gross revenues(1) $ 968 $ 644 50 $ 4,651 $ 2,462 89 Funds flow 490 349 40 2,537 1,332 90 Basic per unit 1.27 1.44 (12) 6.75 5.56 21 Diluted per unit 1.26 1.43 (12) 6.66 5.51 21 Net income 404 127 218 1,221 175 598 Basic per unit 1.05 0.53 98 3.25 0.73 345 Diluted per unit 1.04 0.52 100 3.22 0.73 341 Capital expenditures, net(2) 288 210 37 1,045 1,119 (7) Long-term debt at period-end 3,854 1,943 98 3,854 1,943 98 Convertible debentures(3) 296 - 100 296 - 100 Distributions paid(4) $ 392 $ 246 59 $ 1,500 $ 976 54 Payout ratio(5) 80% 70% 10 59% 73% (14) Operations Daily production(6) Light oil and NGL (bbls/d) 79,115 51,070 55 80,370 50,175 60 Heavy oil (bbls/d) 26,529 22,262 19 27,366 22,019 24 Natural gas (mmcf/d) 476 328 45 490 329 49 Total production (boe/d) 184,908 128,024 44 189,462 127,098 49 Average sales price Light oil and NGL (per bbl) $ 53.72 $ 76.99 (30) $ 91.30 $ 68.75 33 Heavy oil (per bbl) 38.67 48.69 (21) 74.55 45.26 65 Natural gas (per mcf) 7.03 6.34 11 8.43 6.85 23 Netback per boe Sales price $ 46.79 $ 55.44 (16) $ 71.65 $ 52.73 36 Risk management (loss) gain 3.12 (1.02) 100 (6.05) 0.06 (100) Net sales price 49.91 54.42 (8) 65.60 52.79 24 Royalties (8.89) (9.97) (11) (12.95) (9.72) 33 Operating expenses (13.22) (11.35) 16 (12.31) (11.04) 12 Transportation (0.49) (0.56) (13) (0.49) (0.52) (6) Netback $ 27.31 $ 32.54 (16) $ 39.85 $ 31.51 26 (1) Gross revenues include realized gains and losses on commodity contracts. (2) Excludes business combinations and includes net proceeds on property acquisitions/ dispositions. (3) Assumed on the Canetic and Vault acquisitions. (4) Includes distributions paid prior to those reinvested in trust units under the distribution reinvestment plan. (5) Payout ratio is calculated as distributions paid divided by funds flow. (6) Includes Canetic and Vault production from January 11, 2008 and January 10, 2008, respectively. DRILLING PROGRAM Three months ended Year ended December 31 December 31 2008 2007 2008 2007 Gross Net Gross Net Gross Net Gross Net Oil 90 34 43 25 279 136 180 108 Natural gas 22 11 19 9 224 103 114 55 Dry 6 3 1 - 14 11 8 6 118 48 63 34 517 250 302 169 Stratigraphic and service 4 4 12 9 40 38 39 30 Total 122 52 75 43 557 288 341 199 Success rate(1) 94% 99% 96% 96% (1) Success rate is calculated excluding stratigraphic and service wells. UNDEVELOPED LANDS As at December 31 2008 2007 % change Gross acres (000s) 4,010 3,760 7 Net acres (000s) 3,223 3,225 - Average working interest 80% 86% (6) FARM-OUT ACTIVITY Three months ended Year ended December 31 December 31 2008 2007 2008 2007 Wells drilled on farm-out lands(1) 48 24 159 171 (1) Wells drilled on Penn West lands, including re-completions and re-entries, by independent operators pursuant to farm-out agreements. CORE AREA ACTIVITY Net wells drilled Undeveloped land for the year ended as at December 31, 2008 Core Area December 31, 2008 (thousands of net acres) Light oil 91 643 Heavy oil 125 1,113 Gas 72 1,467 288 3,223 TRUST UNIT DATA Three months ended Year ended December 31 December 31 % % (millions of units) 2008 2007 change 2008 2007 change Weighted average Basic 385.0 241.8 59 375.6 239.4 57 Diluted 391.2 243.5 61 382.9 241.5 59 Outstanding as at December 31 386.5 242.7 59 In January 2008, Penn West issued approximately 124.3 million trust units on the closing of the Canetic acquisition and approximately 5.6 million trust units on the closing of the Vault acquisition. In July 2008, Penn West issued approximately 3.6 million trust units on the closing of the Endev acquisition. TAX POOLS Year ended December 31 (millions) 2008 2007 Undepreciated capital cost (UCC) $ 1,152 $ 826 Canadian oil and gas property expense (COGPE) 2,294 1,309 Canadian development expense (CDE) 1,061 414 Non-capital losses 1,465 697 Total $ 5,972 $ 3,246 RESERVE DATA a) Working Interest Reserves using forecast prices and costs Penn West as at December 31, 2008 Natural Barrels of Light & Natural Gas Oil Reserve Medium Oil Heavy Oil Gas Liquids Equivalent Estimates Category(1)(2) (mmbbl) (mmbbl) (bcf) (mmbbl) (mmboe) Proved Developed producing 221 53 947 25 457 Developed non-producing 5 3 65 1 20 Undeveloped 37 6 62 1 54 Total proved 263 62 1,074 27 532 Probable 89 31 402 9 197 Total proved plus probable 352 94 1,476 37 729 (1) Working interest reserves are before royalty burdens and exclude royalty interests. (2) Columns may not add due to rounding. b) Net After Royalty Interest Reserves using forecast prices and costs Penn West as at December 31, 2008 Natural Barrels of Light & Natural Gas Oil Reserve Medium Oil Heavy Oil Gas Liquids Equivalent Estimates Category(1)(2) (mmbbl) (mmbbl) (bcf) (mmbbl) (mmboe) Proved Developed producing 190 49 811 18 392 Developed non-producing 4 3 52 1 16 Undeveloped 31 5 54 1 46 Total proved 225 57 916 19 454 Probable 74 27 337 7 164 Total proved plus probable 298 84 1,253 26 617 (1) Net after royalty reserves are working interest reserves including royalty interests and deducting royalty burdens. (2) Columns may not add due to rounding. >> As confirmed by our independent third-party evaluators, Penn West's reserves continued to reflect a high concentration of proved developed reserves. Of total proved reserves, only 10 percent were undeveloped at December 31, 2008 compared to 12 percent at December 31, 2007. Of total proved plus probable reserves, only seven percent were undeveloped at December 31, 2008 compared to nine percent at December 31, 2007. In 2008, all of our reserves were evaluated or audited by GLJ Petroleum Consultants Ltd. ("GLJ") and Sproule Associates Limited ("SAL"), both independent engineering firms, of which approximately eight percent of total proved plus probable reserves were internally evaluated and externally audited. Penn West's reserves also contain a high-netback product mix. At December 31, 2008 and 2007, on a proved plus probable basis, reserves other than heavy oil were 87 percent of total reserves on a barrel of oil equivalent basis. GLJ Petroleum Consultants Ltd. and Sproule Associates Limited are Penn West's independent qualified reserve evaluators. The reserve estimates have been calculated in compliance with the National Instrument 51-101 Standards of Disclosure for Oil and Gas Activities ("NI 51-101"). Under NI 51-101, proved reserve estimates are defined as having a high degree of certainty with a targeted 90 percent probability in aggregate that actual reserves recovered over time will equal or exceed proved reserve estimates. For proved plus probable reserves under NI 51-101, the targeted probability is an equal (50 percent) likelihood that the actual reserves to be recovered will be less than or greater than the proved plus probable reserves estimate. Additional reserve disclosure tables, as required under NI 51-101, will be contained in Penn West's Annual Information Form that will be filed on SEDAR at www.sedar.com. << c) Reconciliation of Working Interest Reserves using forecast prices and costs Oil and Natural Gas Liquids Natural Gas (mmbbl) (bcf) Proved Proved Reconciliation plus plus Items(1) Proved Probable probable Proved Probable probable December 31, 2007 253 79 332 703 198 901 Extensions 8 5 13 22 9 31 Improved Recovery 3 8 11 5 2 7 Infill Drilling 7 6 13 11 5 16 Technical Revisions 5 (8) (3) 13 (1) 12 Discoveries - - - 3 1 4 Acquisitions 111 38 149 495 186 681 Dispositions (1) - (1) (15) (5) (19) Economic Factors 6 3 9 17 7 24 Production (39) - (39) (179) - (179) December 31, 2008 353 130 483 1,074 402 1,476 Barrels of Oil Equivalent (mmboe) Proved Reconciliation plus Items(1) Proved Probable probable December 31, 2007 370 112 482 Extensions 11 7 18 Improved Recovery 4 8 12 Infill Drilling 9 7 16 Technical Revisions 7 (9) (1) Discoveries 1 - 1 Acquisitions 193 69 262 Dispositions (3) (1) (4) Economic Factors 9 4 13 Production (69) - (69) December 31, 2008 532 197 729 (1) Columns may not add due to rounding. d) Net present value of future net revenue using forecast prices and costs (millions) Net present value of future net revenue before income taxes (discounted (at)) Reserve Category(1) 5% 10% 15% Proved Developed producing $ 11,497 $ 8,827 $ 7,231 Developed non-producing 462 354 288 Undeveloped 1,107 643 390 Total proved $ 13,066 $ 9,824 $ 7,909 Probable 4,521 2,777 1,914 Total proved plus probable $ 17,587 $ 12,602 $ 9,823 (1) Columns may not add due to rounding. Net present values are net of producing wellbore abandonment liabilities and are based on the price assumptions that are contained in the following table. It should not be assumed that the discounted estimated future net revenues represent fair market value of the reserves. e) Summary of pricing and inflation rate assumptions as of December 31, 2008 using forecast prices and costs Oil Edmonton Hardisty Cromer WTI Par 40 Heavy 12 Medium 29 Cushing, degrees degrees degrees Oklahoma API API API Year ($US/bbl) ($CAD/bbl) ($CAD/bbl) ($CAD/bbl) Historical 2004 41.38 52.96 29.11 45.75 2005 56.58 69.11 34.07 56.62 2006 66.22 73.16 41.87 62.24 2007 72.24 77.02 44.37 66.30 2008 98.05 101.82 75.95 93.40 Forecast 2009 55.62 66.98 45.07 58.58 2010 65.71 75.86 52.17 67.45 2011 71.76 81.75 57.16 73.14 2012 82.30 88.75 63.38 79.83 2013 92.01 95.44 68.31 85.89 2014 93.85 97.37 69.70 87.62 2015 95.73 99.33 71.12 89.39 2016 97.64 101.34 72.56 91.19 2017 99.59 103.39 74.04 93.04 2018 101.59 105.47 75.54 94.92 Thereafter escalating at 2% 2% 2% 2% Natural gas AECO Edmonton Inflation Exchange gas price propane rate rate ($US equals Year ($CAD/mcf) ($CAD/bbl) (%) $1 CAD) Historical 2004 6.88 34.70 1.8 0.77 2005 8.58 43.04 2.2 0.83 2006 7.02 43.97 2.1 0.88 2007 6.65 46.85 2.1 0.94 2008 8.16 58.31 1.7 0.94 Forecast 2009 7.20 41.96 0.0 0.81 2010 7.75 46.45 2.0 0.85 2011 8.09 50.02 2.0 0.86 2012 8.54 54.31 2.0 0.91 2013 9.08 58.37 2.0 0.95 2014 9.28 59.55 2.0 0.95 2015 9.48 60.76 2.0 0.95 2016 9.69 61.98 2.0 0.95 2017 9.90 63.23 2.0 0.95 2018 10.11 64.51 2.0 0.95 Thereafter escalating at 2% 2% 2.0 - f) Future development costs using forecast prices and costs (millions) Proved Future Proved plus Probable Year Development Costs Future Development Costs 2009 $ 321 $ 463 2010 266 397 2011 151 234 2012 109 182 2013 82 132 2014 and subsequent 191 352 Undiscounted total $ 1,120 $ 1,760 Discounted at 10%/yr $ 856 $ 1,327 Letter to our Unitholders >> "We live in interesting times" is the most commonly heard phrase in most business discussions today. The year 2008 was marked by general market volatility resulting from extraordinary pressures on capital markets. Asset values fell from mid-year and the credit crisis impacted large financial institutions. Interbank borrowing rates rose and the overall access to credit tightened while commodity prices declined. Governments in most developed nations have responded with capital injections to banks and liquidity injections to certain markets. These are the financial waters through which we are navigating. The fundamentals of Penn West remain sound. Throughout 2008 and into 2009 we have proactively taken steps to ensure the Trust remains well-positioned. Operations Fourth quarter production averaged approximately 185,000 boe per day, a 44 percent increase over the fourth quarter of 2007, largely the result of the Canetic Resources Trust ("Canetic") acquisition completed in early January 2008. Funds flow for the quarter was $490 million representing an increase of 40 percent over this same period in 2007. We continued to reduce our finding and development costs ("F&D") in 2008. Based on proved plus probable reserve additions, excluding future development costs, we realized an F&D cost of $18.94 per boe in 2008. We note that our 2008 capital program, of approximately $1 billion, included $170 million for undeveloped land, geological and CO2 pilot expenditures aimed at continuing our efforts to set the table for long-term development. 2009 Capital Program A year has passed since the acquisition of Canetic and although our performance suffered somewhat as we integrated Canetic into Penn West, we now view the integration of the staff, assets and support systems as complete.
